--------------------------------------------------------------------------------

Exhibit 10.1




SECOND AMENDMENT TO CREDIT AGREEMENT




This Second Amendment to Credit Agreement (this "Amendment") is dated as of the
1st day of October, 2011 and is by and between Orbit International Corp.,
Behlman Electronics, Inc., Tulip Development Laboratory, Inc. and Integrated
Consulting Services, Inc. d/b/a Integrated Combat Systems (each a "Borrower" and
collectively, the "Borrowers"), and Capital One, National Association ("Bank")
(this "Amendment").


WHEREAS, on March 10, 2010 the Bank made available to the Borrowers a line of
credit in the amount of $3,000,000.00 and a term loan in the amount of
$4,654,761.84 pursuant to a Credit Agreement dated as of March 10, 2010 between
the Borrowers and the Bank (as amended from time to time, the "Credit
Agreement") and evidenced by, respectively, a Line of Credit Note dated March
10, 2010 from the Borrowers to the Bank (as amended from time to time, the "Line
of Credit Note") and the Term Loan Note dated March 10, 2010 from the Borrowers
to the Bank (as amended from time to time, the "Term Loan Note") and secured by
a Security Agreement dated March 10, 2010 from the Borrowers to the Bank (the
"Security Agreement");


WHEREAS, on August 9, 2011 the Bank and Borrower entered into a Amendment to
Credit Agreement which among other things extended the Maturity Date of the Line
of Credit Note to October 1, 2011 (the “Amended Credit Agreement”) (the Credit
Agreement, the Amended Credit Agreement, the Line of Credit Note, the Term Loan
Note, the Security Agreement, and all other documents executed and delivered in
connection therewith, collectively, the "Financing Documents");


WHEREAS, the Borrowers have requested that the Bank once again extend the
maturity of the Line of Credit to which the Bank has agreed provided the
Borrowers enter into this Amendment;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Borrowers and the Bank hereby agree as
follows:


1.             Capitalized terms not defined herein shall have the meaning set
forth in the Credit Agreement.


2.             The definition of "Line of Credit Maturity Date" set forth in
Section 1.01 of the Credit Agreement is hereby amended to read in its entirety
as follows:


"Line of Credit Maturity Date" means June 1,  2012.


3.             The form “Borrowing Base Certificate” listed as Exhibit D in the
Credit Agreement is replaced in its entirety with the new Borrowing Base
Certificate form attached as Exhibit A hereto.

 
 

--------------------------------------------------------------------------------

 

4.             The obligation of the Bank to enter into this Amendment is
subject to the following:


(a)           Receipt by the Bank of a fully executed counterpart of this
Amendment from the Borrowers;


(b)           The Borrowers shall pay to the Bank all of its out-of-pocket fees
and disbursements incurred by the Bank in connection with this Amendment,
including legal fees incurred by the Bank in the preparation, consummation,
administration and enforcement of this Amendment.


5.             The Borrowers ratify and reaffirm the Financing Documents and the
Financing Documents, as hereby amended, shall remain in full force and effect.


6.             The principal amount due and owing in connection with the Term
Loan is  $3,258,333.36 as of September  23, 2011, without defense, counterclaim
or offset.


7.             The Borrowers represent and warrant that (a) the representations
and warranties contained in the Credit Agreement are true and correct in all
material respects as of the date of this Amendment, (b) no condition, at, or
event which could constitute an event of default under the Credit Agreement, the
Notes or any other Financing Documents exists, and (c) no condition, event, act
or omission has occurred, which, with the giving of notice or passage of time,
would constitute an event of default under the Credit Agreement, the Notes or
any other Financing Document.


8.             The Borrowers acknowledge that as of the date of this Amendment
they have no offsets or defenses with respect to all amounts owed by it to the
Bank arising under or related to the Financing Documents on or prior to the date
of this Amendment.  The Borrowers fully, finally and forever release and
discharge the Bank and its successors, assigns, directors, officers, employees,
agents and representatives from any and all claims, causes of action, debts and
liabilities, of whatever kind or nature, in law or in equity, whether now known
or unknown to them, which they may have and which may have arisen in connection
with the Financing Documents or the actions or omissions of the Bank related to
the Financing Documents on or prior to the date hereof.  The Borrowers
acknowledge and agree that this Amendment is limited to the terms outlined above
and shall not be construed as an agreement to change any other terms or
provisions of the Financing Documents.  This Amendment shall not establish a
course of dealing or be construed as evidence of any willingness on the Bank’s
part to grant other or future agreements, should any be requested.


9.             This Amendment is a modification only and not a novation.  Except
for the above-quoted modifications, the Financing Documents, any loan
agreements, credit agreements, reimbursement agreements, security agreements,
mortgages, deeds of trust, pledge agreements, assignments, guaranties,
instruments or documents executed in connection with the Financing Documents,
and all the terms and conditions thereof, shall be and remain in full force and
effect with the changes herein deemed to be incorporated therein.  This
Amendment is to be considered attached to the Financing Documents and made a
part thereof.  This Amendment shall not release or affect the liability of any
guarantor of the Notes or credit facility executed in reference to the Financing
Documents, if any, or release any owner of collateral granted as security for
the Financing Documents.  The validity, priority and enforceability of the
Financing Documents shall not be impaired hereby.  To the extent that any
provision of this Amendment conflicts with any term or condition set forth in
the Financing Documents, or any document executed in conjunction therewith, the
provisions of this Amendment shall supersede and control.  The Bank expressly
reserves all rights against all parties to the Financing Documents.

 
 

--------------------------------------------------------------------------------

 

10.           In order to induce Bank to enter into this Agreement Borrower
acknowledge and agree that in the event Borrower (a) files or is the subject of
any petition seeking, or an order for relief for, reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
present or future federal or state act or law relating to bankruptcy,
insolvency, or other relief for debtors, or (b) has sought or consented to or
acquiesced in the appointment of any trustee, receiver, conservator, or
liquidator, without prejudice to Bank's right to seek relief at any time from
any stay imposed under Title 11 of the United States Bankruptcy Code, as now or
hereafter amended, or any other federal or state act or law, the Bank will be
entitled to relief terminating such stay after the expiration of one hundred
twenty (120) days from the filing of any bankruptcy or insolvency proceeding,
and any action taken by the Bank in this regard will not be defended or
contested by Borrower, provided however, nothing herein shall preclude Bank from
seeking any relief in the aforesaid bankruptcy or insolvency proceedings at any
time including within the aforesaid one hundred twenty (120) day period.


11.           This Amendment shall be governed and construed in accordance with
the laws of the State of New York


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed as
of the day and year first above written.



 
BORROWERS:
 
ORBIT INTERNATIONAL CORP.
       
By:
/s/ David Goldman
 
Name:
David Goldman
 
Title:
Chief Financial Officer
       
BEHLMAN ELECTRONICS, INC.
       
By:
/s/ David Goldman
 
Name:
David Goldman
 
Title:
Chief Financial Officer
       
TULIP DEVELOPMENT
LABORATORY, INC.
       
By:
/s/ David Goldman
 
Name:
David Goldman
 
Title:
Chief Financial Officer
       
INTEGRATED CONSULTING
SERVICES, INC.
       
By:
/s/ David Goldman
 
Name:
David Goldman
 
Title:
Chief Financial Officer
       
BANK:
       
CAPITAL ONE,
 
NATIONAL ASSOCIATION
       
By:
/s/ Jeffrey B. Carstens
 
Name:
Jeffrey B. Carstens
 
Title:
Senior Vice President

 



--------------------------------------------------------------------------------